DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01/14/2022 is acknowledged. Applicant has cancelled claims 17-27 & 34-36 drawn to nonelected inventions, and has amended claims 28-33 to be method claims and be dependent on the method claim 10. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "retaining member", "first guide member", and "second guide member" in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Instant specification discloses the retaining member (fixation member 740) to be a clip (page 16, lines 23-25), and the first and second guide members (locating members) to be a round pin and a raised linear rib respectively (page 16-17, lines 29-32 & 1-7).Instant specification also discloses the locating members (first and second guide members) can be four spaced lines which can be recessed into jig surface or they can be printed on top of jig surface (first locating indicia 615), and a crosshair symbol which can be printed onto jig surface or recessed into jig surface (second locating indicia 623) (page 10, lines 9-21).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16, 28-33, & 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the substrate" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 mentions an adhesive coated substrate, but there is no prior mention of ‘a substrate’ and thus, the recitation of “the substrate” has insufficient antecedent basis. The limitation is interpreted as “the adhesive coated substrate”.
Claim 10 recites the limitation "the s" in line .  There is insufficient antecedent basis for this limitation in the claim. Claim 10 mentions a first sheet, but there is no prior recitation of ‘a sheet’ and thus, the recitation of “the sheet” has insufficient antecedent basis. The limitation is interpreted as “the first sheet”.

Allowable Subject Matter
Claims 10-16, 28-33, 37-38 would be allowable if rewritten to overcome the 35 U.S.C 112(b) rejections made above. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Cahill (U.S Patent 5766398 – cited in IDS). Similar to the instant invention, Cahill discloses a method of attaching or fixing a first sheet with an image formed on the rear face to an adhesive coated substrate i.e. with the image facing the adhesive coated substrate. Cahill, however, does not disclose the jig and the features of the jig as claimed, and further does not disclose using the jig in order to attach the first sheet to the adhesive coated substrate as claimed. 
While some of these features are known in the prior art, such as Hobbs (U.S Patent 2776149A) who discloses a board for holding a pad, which has a recessed portion, and Lake (U.S Patent 6971616B1) and Yuh (U.S Patent 6386589B1) who both disclose clipboards with a clip, which is used to retain a sheet/paper, the prior art as a whole fails to sufficiently disclose the entirety of the claimed invention.
Specifically, the prior art as a whole fails to disclose “the jig further including a first guide member formed outside the recessed portion and configured to locate and hold a first portion of the first sheet; and a second guide member formed outside the recessed portion and configured to locate a second portion of the sheet such that in combination with the first guide member the first sheet can be placed in a target registration relative to the adhesive coated substrate; inserting the adhesive coated substrate within the recessed portion with a top adhesive layer of the adhesive coated substrate facing upward; using the first guide member to hold the first portion of the first sheet such that the first and second guide members position the first sheet above the adhesive coated substrate with the rear surface of the first sheet facing the top adhesive layer of the adhesive coated substrate” wherein the first and second guide members are round pins and a linear raised rib respectively, or four spaced lines which can be recessed into jig surface or they can be printed on top of jig surface (first locating indicia 615), and a crosshair symbol which can be printed onto jig surface or recessed into jig surface, respectively. Thus, the prior art as a whole fails to sufficiently disclose the totality of the claimed invention.
In the absence of further prior art guidance it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patents 6386589B1 & 6971616B1 (both drawn to clip boards with clips) and U.S Patent 2776149A (drawn to a board with a recessed portion), and U.S Patent 8959817B1 (drawn to a magnetic frame assembly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712